DETAILED ACTION
Election/Restrictions
Applicant’s election of invention(s) in the reply filed on 11/17/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 & 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins (2019/0270475) in view of Riddiford (2013/0062843).
Wilkins (2019/0270475) disclose(s):
Trolley system 70;
Cargo [0004];
Frame 118;
Platform 116;
Lower surface, abutting surface of platform 116;
at least one handle 124;
retracted position, figure(s) 3;
extended position, figure(s) 2A;
at least one attachment 120;
pan 130, 140;
first grasping portion, elongated portion of elliptical handle end coming out of the plane of the paper, figure(s) 2A;
second grasping portion, elongated portion of elliptical handle end going into the plane of the paper, figure(s) 2A
at least one roller(s) 170.

With regard to claim(s) 1 & 15, Wilkins (2019/0270475) is/are silent on materials of construction of the frame lower surface comprising a low friction material.  Riddiford (2013/0062843) teach(es) a low friction materials of construction for the lower surface of a handle pulled trolley system transferring cargo; [0034], inter alia.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

	With regard to claim(s) 3, Wilkins (2019/0270475) disclose(s) a handle still protruding outwardly from the frame in the retracted position.  That is to say, it is not, for example, counter sunk.  
	With regard to claim(s) 4 & 16, neither Wilkins (2019/0270475) nor Riddiford (2013/0062843) disclose(s) a separate, discrete member(s) to provide the lower surface.  However, it has generally been recognized that choosing from a finite number of identified, predictable solutions (such as the binary choice of either providing an integral or discrete low friction), with a reasonable expectation of success involves only routine skill in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).  
Further, it has been held that constructing a formerly integral structure in various discrete elements involves only ordinary skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
	With regard to claim(s) 5 & 17, Wilkins (2019/0270475) does in disclose(s) chamfered leading first & opposed lagging second edges, if the figure(s) are closely scrutinized.  
	With regard to claim(s) 7 & 18, Wilkins (2019/0270475) disclose(s) roller(s) above the frame lower surface, requiring frictional engagement during conveying.  
	With regard to claim(s) 8 & 19, Wilkins (2019/0270475) meets the requirement of roller(s) engagement via upward pivoting of the handle, but the arc under which that is the case is exceedingly acute.  This interpretation is not precluded in applicant’s claim language via functional or intended use language.  

	It would have been obvious to modify Wilkins (2019/0270475) to provide a low friction material in order to either increase efficiency or accommodate practical considerations as taught by Riddiford (2013/0062843).  
Claims 1-9 & 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins (2019/0270475) in view of Riddiford (2013/0062843) as applied to claims 1-8 & 15-19 above, and further in view of Edwards (2020/0390084).
	With regard to claim(s) 9 & 20, Wilkins (2019/0270475) disclose(s) a lid attachment means.  Wilkins (2019/0270475) lack(s) a strap attachment means.  Edwards (2020/0390084) teach(es) a strap attachment means as a cargo securing means in a handle engaged trolley system transferring cargo.  
	It would have been obvious to modify Wilkins (2019/0270475) in view of Riddiford (2013/0062843) to substitute a strap securing means in order to either increase efficiency or accommodate practical considerations as taught by Edwards (2020/0390084).  

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.